ALLREAD, J.
Epitomized Opinion
Lucy Neill brought an action for personal injuries against the ’ County Commissioners of Franklin county. She was a passenger in an automobile which overturned on one of the roads in Franklin county. The negligence charged in the petition was the failure to keep the road in proper repair and defects in the original construction. The evidence disclosed that the car in which plaintiff was riding slopped off the side of the road while attempting to pass another car going in the opposite direction. There was another automobile parked along one side of the highway near this passing point which somewhat interferred with the two automobiles passing each other. The evidence showed that the paved portion of the road was about 16 feet in width and constructed according to approved plans. The trial judge took away from the jury the question of faulty construction, but submitted to the. jury the question whether the road had been kept in proper repair. As the jury returned a verdict for the defendant, .plaintiff prosecuted error. In (sustaining the judgment of the lower, court, the Court of Appeals held:
1. Where the general and special findings of the jury can be reconciled upon the issue of proximate cause, the general verdict must be sustained although error might have occurred upon other issues.
2. As there was no evidence of faulty construction, no error was committed by the trial court in taking this question from the jury.